     Case 1:20-cv-03127-SAB    ECF No. 107     filed 11/02/20   PageID.3052 Page 1 of 4



 1     JEFFREY BOSSERT CLARK
       Acting Assistant Attorney General
 2     ERIC R. WOMACK
       Assistant Director, Federal Programs Branch
 3     JOSEPH E. BORSON (Va. Bar No. 85519)
       KUNTAL CHOLERA
 4     ALEXIS ECHOLS
       DENA M. ROTH
 5     Trial Attorney, Federal Programs Branch
       1100 L Street, NW
 6     Washington, D.C. 20005
       (202) 514-1944
 7     joseph.borson@usdoj.gov
       Attorneys for Defendants
 8
                              UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF WASHINGTON
10
11                                        AT YAKIMA
12     STATE OF WASHINGTON, STATE OF                    NO. 1:20-cv-03127-SAB
13     COLORADO, STATE OF CONNECTICUT,
       STATE OF ILLINOIS, STATE OF
14     MARYLAND, STATE OF MICHGAN,                      DEFENDANTS’ NOTICE OF DATA
15     STATE OF MINNESOTA, STATE OF                     IN RESPONSE TO THE COURT’S
       NEVADA, STATE OF NEW MEXICO,                     OCTOBER 30, 2020 ORDER
16     STATE OF OREGON, STATE OF RHODE
17     ISLAND, STATE OF VERMONT,
       COMMONWEALTH OF VIRGINIA, and
18     STATE OF WISCONSIN,
19
                                Plaintiffs,
20
          v.
21
22     DONALD J. TRUMP, in his official capacity
       as President of the United States of America;
23     UNITED STATES OF AMERICA; LOUIS
24     DEJOY, in his official capacity as Postmaster
       General; UNITED STATES POSTAL
25     SERVICE,
26                               Defendants.
27
28
                             DEFENDANTS’ NOTICE OF DATA IN
                      RESPONSE TO THE COURT’S OCTOBER 30, 2020 ORDER
     Case 1:20-cv-03127-SAB     ECF No. 107     filed 11/02/20   PageID.3053 Page 2 of 4



 1                                       NOTICE OF DATA
 2           Pursuant to the Court’s October 30, 2020 order (ECF No. 103), Defendants
 3      hereby respectfully submit data reports reflecting the “all clear” status for each
 4      United States Postal Service plant in the Detroit and Lakeland geographical areas
 5      for November 1, 2020. USPS maintains plant-related data in such a way that there is
 6      no straightforward way to disaggregate data related to Detroit and Lakeland only.
 7      Thus, the attached report for all plants is over-inclusive, i.e., the report includes data
 8      concerning the Detroit and Lakeland geographic areas, but also include plants
 9      outside of those areas. In other words, for database purposes, data concerning
10      Detroit and Lakeland plants are included in data extracted for the Westshore and
11      Lakeshores Districts. USPS Delivery/Retail Units do not report on Sundays. Thus,
12      no data is available for Delivery/Retail Units for November 1, 2020.
13           Defendants provided the attached data to counsel for Plaintiffs via e-mail prior
14      to filing. Filing with the Court was slightly delayed due to Defendants’ concurrent
15      data reporting obligations in several other cases, which involve the same personnel,
16      and counsel for Defendants’ effort to accommodate Plaintiffs’ recent request to visit
17      two USPS facilities in Michigan.
18
19
20
21
22
23
24
25
26
27
                                                  -1-
28                            DEFENDANTS’ NOTICE OF DATA IN
                       RESPONSE TO THE COURT’S OCTOBER 30, 2020 ORDER
     Case 1:20-cv-03127-SAB   ECF No. 107   filed 11/02/20   PageID.3054 Page 3 of 4



 1     Dated: November 2, 2020       Respectfully submitted,
 2                                   JEFFREY BOSSERT CLARK
 3                                   Acting Assistant Attorney General

 4                                   ERIC R. WOMACK
                                     Assistant Director, Federal Programs Branch
 5                                   /s/ Joseph E. Borson
 6                                   JOSEPH E. BORSON (Va. Bar No. 85519)
                                     KUNTAL CHOLERA
 7                                   ALEXIS J. ECHOLS
                                     DENA M. ROTH
 8                                   Trial Attorneys
                                     U.S. Department of Justice
 9                                   Civil Division, Federal Programs Branch
                                     1100 L. Street, NW
10                                   Washington D.C. 20005
                                     (202) 514-1944
11                                   Joseph.Borson@usdoj.gov

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -2-
28                          DEFENDANTS’ NOTICE OF DATA IN
                     RESPONSE TO THE COURT’S OCTOBER 30, 2020 ORDER
     Case 1:20-cv-03127-SAB   ECF No. 107    filed 11/02/20   PageID.3055 Page 4 of 4



 1                               CERTIFICATE OF SERVICE
 2            I hereby certify that on this 1st day of November, I electronically filed the
 3      foregoing Notice of Data in Response to the Court’s October 30, 2020 Order with the
 4      Clerk by using the CM/ECF system. I certify that all participants in the case are
 5      registered CM/ECF users and that service will be accomplished by the CM/ECF
 6      system.
 7
       Dated: November 2, 2020
 8
 9
                                          By: /s/Alexis J. Echols
10                                            ALEXIS J. ECHOLS
11                                             Counsel for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               -3-
28                           DEFENDANTS’ NOTICE OF DATA IN
                      RESPONSE TO THE COURT’S OCTOBER 30, 2020 ORDER
